DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 12/07/2020, which is a continuation of U.S. Patent Application No. 16/400,418, filed on 05/01/2019, which application claims the benefit of U.S. Provisional Application No. 62/773,716, filed on 11/30/2018. 	
Currently, claims 1-20 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/07/2020. The IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-14 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 7, 11, 16 and 18-19 are indefinite, because the term "about" in each of the claims 5, 7, 11, 16 and 18-19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
	Independent claim 8 is indefinite, because the limitation “removing spacers to form a void” in line 7 renders the claim indefinite. The relationship of such spacers to the gate stack is not defined in the claim. It is unclear whether in which step the spacers are formed and if they are adjacent to the gate stack, and whether such spacers are part of the dielectric material as recited earlier.
Note the dependent claims 6-7, 9-14 and 17-20 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0141210 A1 to Yang.

    PNG
    media_image1.png
    408
    536
    media_image1.png
    Greyscale

Regarding independent claim 1, Yang in Figs. 10B, 11B, 11D and 12B teaches a method of manufacturing a semiconductor device 200 (¶ 14, semiconductor device 200), the method comprising:
etching (¶ 36) a metal gate 414L (Fig. 10B, ¶ 36 & ¶ 19, first metal gate (MG) line 414L) into a first metal gate 414LA (Fig. 11B & ¶ 36, first sub-MG line 414LA) and a second metal gate 414LB (Fig. 11B & ¶ 36, second sub-MG line 414LB), wherein after the etching the metal gate 414L, an oxide 510 (¶ 36, ¶ 33 & ¶ 29, second sacrificial layer 510 and a sacrificial layer includes silicon oxide) is present on a first sidewall (Fig. 11B) of the first metal gate 414LA; and 
removing the oxide 510 from the first sidewall of the first metal gate 414A (Figs. 11B, 11D, 12B & ¶ 38, the second sacrificial layer 510 is removed after the first line-cut 610 is formed).
	Regarding claim 2, Yang in Figs. 14B-15B further teaches removing a spacer 710’ (Fig. 14B, 15B & ¶ 42-¶ 43, third sacrificial layer 710’) from a second sidewall of the first metal gate 414LA after the removing the oxide 510 from the first sidewall (Figs. 11B, 11D, 12B & ¶ 38), the removing the spacer 710’ creating a void 310 (Fig. 15B & ¶ 39, gate trench 310).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 2012/0083127 A1 to Clark et al. (“Clark”).
Regarding claim 4, Yang does not explicitly disclose the removing the oxide is performed at least in part with a mixture of hydrogen fluoride and ammonia. Yang further discloses the oxide 510 includes silicon oxide (¶ 36, ¶ 33 & ¶ 29).
Clark recognizes a need for providing a silicon oxide etch process including excellent controllability with minimal distortion (¶ 16 & ¶ 20). Clark satisfies the need by using a mixture of HF and NH3 for removing silicon oxide (¶ 20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the mixture taught by Clark for removing the oxide taught by Yang, so as to provide a silicon oxide etch process including excellent controllability with minimal distortion. 
Regarding claim 5, the combination of Yang and Clark further teaches the mixture of the hydrogen fluoride and ammonia has a mixture flow ratio from 0.1 to 2 (¶ 52), which overlaps the claimed range between about 1:5 and about 5:1.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the mixture flow ratio from 0.1 to 2 taught by Yang and Clark overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, the combination of Yang and Clark further teaches the removing the oxide further comprises an annealing process (Clark: ¶ 20 & ¶ 52-¶ 53, heating process).
Regarding claim 7, combination of Yang and Clark further teaches the annealing process is performed at a temperature of between about 100 °C and about 200 °C (Clark: ¶ 20 & ¶ 52-¶ 53, 100 to 200 degrees C).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 3 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, capping the void to form a gaseous spacer.
Claims 8-14 and 16-20 are rejected.
Claims 8-14 and 16-20 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Regarding independent claim 8, Yang in Figs. 3B, 11B, 11D, 13B and 16B teaches
a method of manufacturing a semiconductor device 200 (¶ 14, semiconductor device 200), the method comprising:
removing a portion of a gate stack 414L (Fig. 11B, ¶ 36 & ¶ 19, first metal gate (MG) line 414L) over a semiconductor fin 230 (Fig. 3B & ¶ 18, fin feature 230), wherein the removing the portion of the gate stack 414L is performed with a etching process to form an opening 525, 610 (Fig. 11B & ¶ 34, opening 525; ¶ 36, first line-cut 610), the etching process leaving an oxide material 510 (¶ 36, ¶ 33 & ¶ 29, second sacrificial layer 510 and a sacrificial layer includes silicon oxide) along sidewalls of the opening 525, 610 (Fig. 11B);
removing the oxide material 510 from along the sidewalls of the opening 525, 610 (Figs. 11B, 11D & ¶ 38, the second sacrificial layer 510 is removed after the opening 610 is formed); 
after the removing the oxide material 510, filling the opening 610 with a dielectric material 710 (Fig. 13B, ¶ 41 & ¶ 29, third sacrificial layer 710 and a sacrificial layer includes silicon oxide i.e. dielectric material); 
removing spacers 710 (Fig. 16B & ¶ 44, third sacrificial layer 710) to form a void 310 (¶ 45, gate trench 310).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, the removing the portion of the gate stack is performed with a cyclical etching process to form an opening; and capping the void to form an air spacer adjacent to the gate stack.
	Therefore, independent claim 8 would be allowable.
	Claims 9-14 would be allowable, because they depend from the allowable claim 8.
Claim 16 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, wherein the removing the oxide from the sidewall is performed at least in part with a mixture of hydrogen fluoride and ammonia, the mixture having a flow ratio of hydrogen fluoride to ammonia of between about 1:5 and about 5:1.
Claims 17-20 would be allowable, because they depend from the allowable claim 16.
Claim 15 is allowed.
Regarding independent claim 15, Yang in Figs. 3B, 11B, 11D and 13B teaches
a method of manufacturing a semiconductor device 200 (¶ 14, semiconductor device 200), the method comprising:
forming an opening 525, 610 (Fig. 11B & ¶ 34, opening 525; ¶ 36, first line-cut 610) in a layer 510 (Fig. 11B & ¶ 33, second sacrificial layer 510) over a conductive gate 414 (¶ 34, first gate metal layer 414) over a semiconductor fin 230 (Fig. 3B & ¶ 18, fin feature 230); 
etching the conductive gate 414; 
removing an oxide 510 (¶ 36, ¶ 33 & ¶ 29, second sacrificial layer 510 and a sacrificial layer includes silicon oxide) from a sidewall of the conductive gate 414 (Figs. 11B, 11D & ¶ 12B) after the etching the conductive gate 414 (Figs. 11B, 11D & ¶ 38, the second sacrificial layer 510 is removed after the first line-cut 610 is formed); 
filling the opening 610 with a dielectric material 710 (Fig. 13B, ¶ 41 & ¶ 29, third sacrificial layer 710 and a sacrificial layer includes silicon oxide i.e. dielectric material).
However, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, depositing a first liner in the opening; etching a first bottom of the first liner; etching the conductive gate after the etching the first bottom; depositing a second liner within the opening; etching a second bottom of the second liner; etching the conductive gate after the etching the second bottom; removing an oxide from a sidewall of the conductive gate after the etching the conductive gate after the etching the second bottom; after the filling the opening, removing spacers from adjacent to the conductive gate to form a void; and capping the void to form air spacers.
Therefore, independent claim 15 is allowed,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895               

/JAY C CHANG/Primary Examiner, Art Unit 2895